Citation Nr: 1416947	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO. 11-08 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for osteoarthritis of the right little finger.


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1979 to June 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 


FINDING OF FACT

Throughout the initial evaluation period, the competent medical evidence, and competent and credible lay evidence, of record reflects that the Veteran's right little finger osteoarthritis is manifested by painful motion, and limitation of motion, with ankylosis of the metacarpophalangeal joint, which does not result in impairment such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for osteoarthritis of the right little finger have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5156, 5227, 5230 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in December 2009 satisfied the duty to notify provisions with respect to the service connection claim and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

As to the duty to notify, the Veteran's filing of a notice of disagreement as to the initial rating issue on appeal does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2013).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the Veteran was issued a copy of the rating decision on appeal, and a statement of the case (SOC) and supplemental statements of the case (SSOC) which set forth the relevant diagnostic codes (DC) for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the RO obtained the service treatment records, the reports associated with the VA examinations, along with VA treatment records, and lay evidence.  The Veteran has not asserted receiving private treatment for his right little finger.  He was also offered a hearing before the Board, but declined.

VA also satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in March 2010 and May 2013.  The VA examiners personally interviewed and examined the Veteran, fully reviewed all medical evidence of record, and specifically addressed the symptoms listed in the relevant criteria in the potentially applicable diagnostic codes.  Moreover, the Veteran has not challenged the adequacy of the examinations.

The Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Board may proceed with adjudication of his appeal.

II. Increased Ratings - General

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2013).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Where, as here, the question for consideration is the propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of staged ratings is required whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

It should be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  Additionally, painful motion of a joint under 38 C.F.R. § 4.59 may warrant a minimum rating of 10 percent.  See Burton v. Shinseki, 25 Vet. App. 1 (2011) (painful motion under 38 C.F.R. § 4.59 does not require arthritis for a minimum rating for the specific joint).

The rating decision on appeal granted service connection for the disability at issue, with a noncompensable initial rating assigned, effective from December 18, 2009.  A subsequent May 2010 rating decision granted a 10 percent initial evaluation, effective from December 18, 2009, the effective date of the award of service connection.  The osteoarthritis of the right little finger is currently rated under 38 C.F.R. § 4.71a, DC 5230 (2013).  See 38 C.F.R. § 4.27 (2013).  The diagnostic codes pertaining to range of motion of the fingers are found in 38 C.F.R. § 4.71a, DCs 5216 to 5230.  As applicable to this case, the preamble to 38 C.F.R. § 4.71a, DCs 5216-5230 provides, in pertinent part, that:

(1) For the index, long, ring, and littler fingers (digit II, III, IV, and V), zero degrees of flexion represents the finger fully extended, making a straight line with the rest of the hand.  The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal and proximal interphalangeal joints flexed to 30 degrees, and the thumb (digit I) abducted and rotated so that the thumb pad faces the finger pads.  Only joints in these positions are considered to be in favorable position.  For digits II through V, the metacarpophalangeal joint has a range of zero to 90 degrees of flexion, the proximal interphalangeal joint has a range of zero to 100 degrees of flexion, and the distal (terminal) interphalangeal joint has a range of zero to 70 or 80 degrees of flexion. 38 C.F.R. § 4.71a, Table "Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand."

(2) When two or more digits of the same hand are affected by any combination of amputation, ankylosis, or limitation of motion that is not otherwise specified in the rating schedule, the evaluation level assigned will be that which best represents the overall disability (i.e., amputation, unfavorable or favorable ankylosis, or limitation of motion), assigning the higher level of evaluation when the level of disability is equally balanced between one level and the next higher level.  Id. 

(3) Evaluation of ankylosis of the index finger, long, ring, and little fingers: (i) If both the metacarpophalangeal and proximal interphalangeal joints of a digit are ankylosed, and either is in extension or full flexion, or there is rotation or angulations of a bone, evaluate as amputation without metacarpal resection, at proximal interphalangeal joint or proximal thereto; (ii) If both the metacarpophalangeal and proximal interphalangeal joints of a digit are ankylosed, evaluate as unfavorable ankylosis, even if each joint is individually fixed in a favorable position; (iii) If only the metacarpophalangeal or proximal interphalangeal joint is ankylosed, and there is a gap of more than two inches (5.1 cm.) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, evaluate as unfavorable ankylosis; (iv) If only the metacarpophalangeal or proximal interphalangeal joint is ankylosed, and there is a gap of two inches (5.1 cm.) or less between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, evaluate as favorable ankylosis.  Id. 

(5) If there is limitation of motion of two or more digits, evaluate each digit separately and combine the evaluations.  Id.

As will be discussed below, the evidence does not reflect that the Veteran experiences favorable or unfavorable ankylosis of multiple digits on his right hand, favorable or unfavorable ankylosis of his thumb, long finger, index finger, or limitation of motion of the thumb, long, or index fingers.  As such, DCs 5216-5226 and DCs 5228-5229 are not applicable.  Additionally, the evidence does not reflect that the Veteran has had any fingers amputated or experiences functional impairment such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  Therefore, DCs 5126-5156 are also not applicable.

Under DC 5227, a noncompensable evaluation is provided for favorable or unfavorable ankylosis of the ring or little finger.  Under DC 5230 a noncompensable evaluation is provided for any limitation of motion of the ring or little finger.

Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved, provided the limitation of motion is compensable; however, when limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, DC 5003 provides that a rating of 10 percent is for application for each such major joint, or group of minor joints, affected by limitation of motion.  The DC specifies that limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

For the purpose of rating disability from arthritis, multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities, are considered groups of minor joints, ratable on a parity with major joints.  38 C.F.R. § 4.45 (2013).

III. Increased Rating - Right Little Finger

A March 2010 VA examination report reflects that the Veteran complained of right little finger pain.  He also reported that he could not extend the proximal interphalangeal joint since the original in-service injury and that he had weakened grip strength as a result.  No flare ups or decrease in hand dexterity were reported, and the Veteran indicated that he was right hand dominant.  Physical examination revealed no impairment of the thumb, index, long, or ring fingers.  Examination of the right little finger revealed painful, limited motion.  Repetition was completed successfully without any additional limitation.  No amputation or ankylosis was observed.  Pushing, pulling, and twisting strength was normal.  Range of motion testing reflects that the Veteran's right little finger proximal interphalangeal joint could not extend beyond negative 15 degrees but otherwise had full range of flexion.  The distal interphalangeal joint extended fully to zero degrees and flexed to 70 degrees; the metacarpalphalangeal joint extended to 0 degrees and flexed to 90 degrees.  X-rays from that time revealed mild osteoarthritic degenerative changes of all distal interphalangeal joints.  The Veteran reported that his finger disability had a mild effect on chores and a severe effect on recreation, sports, and exercise.  The examiner indicated that the finger arthritis had no effect upon employment.

A second VA examination was conducted in May 2013.  The report reflects that the Veteran denied flare ups.  The examiner noted that a review of the Veteran's treatment records were silent for worsening of the right little finger condition since the previous March 2010 VA examination.  Physical examination revealed no pain or limitation of motion in the thumb, index, and long fingers.  No gaps between the thumb pad and any fingers were noted.  There were also no gaps between the fingertips and transverse crease of the palm.  Painful motion of the right little finger was observed.  No additional limitation was reported after repetition of motion testing and no functional loss of any fingers was observed.  Grip strength in the right hand was normal.  The examiner noted ankylosis of the right little finger metacarpophalangeal joint which was flexed to 30 degrees.  The examiner also noted that the ankylosis did not result in limitation of motion of other digits or interfere with the overall function of the hand.  The Veteran did not have any associated scars and observed functional impairment did not so effectively limit function as to be equally well served by amputation.  X-rays taken in January 2010 revealed slight degenerative changes of the right hand interphalangeal joints.  The examiner indicated that the finger disability did not impact the Veteran's ability to work.

Based on the evidence, the Board finds that an initial rating in excess of 10 percent for the Veteran's service-connected right little finger is not warranted.  While the evidence clearly indicates that the Veteran has limitation of motion of the right little finger, as well as ankylosis of the metacarpophalangeal joint, the applicable DCs (5227 and 5230) do not provide for a compensable rating for these symptoms.  The evidence does not reflect that his right little finger ankylosis interferes with the motion of the other fingers or thumb, nor does it demonstrate ankylosis or limitation of motion of any other digits.  Finally, the May 2013 VA examination report reflects that the right little finger functional limitation does not rise to the level of amputation (defined in Note 3 above as ankylosis of both the metacarpophalangeal and PIP joints either in extension or full flexion or with rotation or angulation of a bone), thus DC 5156 is not for application.

The Veteran is currently in receipt of a 10 percent evaluation for painful motion (rated under DC 5230).  See 38 C.F.R. § 4.59.  As described above, DC 5003 provides for a 10 percent evaluation for painful noncompensable limitation of motion due to arthritis.  In this case, both the March 2010 and May 2013 examination reports contain evidence of objective painful motion.  X-rays taken in March 2010 and January 2012 also demonstrate osteoarthritis of the Veteran's little finger.  However, as the Veteran's right little finger is already rated as 10 percent disabling, and the little finger represents a single minor joint group, a higher schedular rating is not possible under DC 5003.

Additionally, a higher rating for functional loss under 38 C.F.R. §§ 4.40 and 4.45 is also not warranted.  The Court has held that functional loss that results from the inability to perform the normal working movements of the body may result in a higher disability rating.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, in this case, while the evidence does indicate that the Veteran complained of difficulty using the right little finger, including pain, trouble sleeping, limitation of motion, and interference with his ability to lift weights, play basketball, and use yard tools, the evidence also indicates that this loss does not more closely approximate a higher evaluation.  Specifically, the March 2010 VA examinations revealed that with the exception of the distal portion, which is now ankylosed at a 30 degree flexion, the remainder of the Veteran's right little finger functions with almost full range of motion.  Strength testing at the May 2013 examination was normal and no loss of dexterity was noted at the March 2010 examination.  The evidence does indicate that the Veteran has painful motion of the joint.  However, both examination reports reflect that the Veteran did not experience any additional limitation after repetition.  The Veteran also did not report any flare ups at any time.  Most importantly, the May 2013 examiner did not find functional impairment of the finger equal to that of amputation, which is required for a higher schedular evaluation for the little finger (See DC 5156).  Therefore, the evidence weighs against a finding that the Veteran has functional loss of his right little finger that more closely approximates a 20 percent disability rating.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

IV. Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's right little finger disability is specifically contemplated by the schedular rating criteria.  The Veteran's right little finger disability has been manifested by degenerative arthritis, painful motion, and noncompensable limitation of motion, with ankylosis of the metacarpophalangeal joint.  The schedular rating criteria specifically contemplate ratings based on this symptomatology.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5227, 5230.  In this case, comparing the Veteran's disability level and the symptoms listed in the Rating Schedule, the degrees of disability throughout the entire period under consideration are contemplated by the Rating Schedule and the assigned rating is, therefore, adequate.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by a veteran or reasonably raised by the record.  In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable due to the right little finger disability.  Both the March 2010 and May 2013 VA examination reports reflect that the Veteran's right little finger disability does not impact his ability to work.  He has not alleged that he is, or was at any time, unemployable on account of his right little finger disability.  Thus, the Board finds that a TDIU claim is not for consideration because there is no evidence of unemployability due to the Veteran's service-connected right little finger disability.


ORDER

Entitlement to an initial disability rating in excess of 10 percent for osteoarthritis of the right little finger is denied.



____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


